
	
		III
		112th CONGRESS
		1st Session
		S. RES. 153
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Lugar (for himself,
			 Mr. Kerry, and Mr. Menendez) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			May 9, 2011
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Recognizing the 25th anniversary of the
		  Chernobyl nuclear disaster.
	
	
		Whereas at 1:23 A.M. on April 26, 1986, during an
			 experiment, a major explosion occurred at the Chernobyl Nuclear Power Plant in
			 Unit 4, a RBMK 1000-type, graphite-moderated nuclear power reactor in
			 Pripyat;
		Whereas the initial explosion dispersed a stream of
			 radioactive particles over nearby towns, farms, and eventually to many other
			 countries;
		Whereas 500,000 brave firefighters, engineers,
			 technicians, and emergency workers worked for more than 6 months to minimize
			 one of the worst civilian nuclear disasters in history;
		Whereas radioactivity emanating from the Chernobyl
			 disaster has been detected in Belarus, Poland, Russia, Scandinavia, and other
			 areas;
		Whereas since the disaster, serious health, environmental,
			 and socioeconomic repercussions have been identified in many areas near the
			 Chernobyl plant;
		Whereas the Chernobyl Forum, an initiative by the
			 International Atomic Energy Agency in cooperation with the World Health
			 Organization, numerous United Nations agencies, and the governments of Ukraine,
			 Belarus, and Russia, was launched in 2003 to examine the scientific evidence of
			 human and environmental effects of the nuclear disaster at Chernobyl;
		Whereas the Chernobyl Forum’s examination of the
			 catastrophe has contributed to the understanding of the effects caused by the
			 nuclear disaster;
		Whereas, the Chernobyl Forum found that more than
			 5,000,000 people lived in “contaminated” areas in Ukraine, Belarus, Russia, and
			 other countries;
		Whereas the lives and wellness of people in the affected
			 areas continue to be impacted by the catastrophic Chernobyl nuclear
			 disaster;
		Whereas the government of the United States, the people of
			 the United States, and the international community have provided contributions
			 to humanitarian organizations to address the effects of the Chernobyl
			 disaster;
		Whereas the Chernobyl Shelter Fund (CSF) was established
			 in December 1997 by the G7, in cooperation with Ukraine;
		Whereas the purpose of the CSF has been to construct a
			 safe confinement over the damaged Chernobyl Unit 4 and to convert the site to a
			 stable and environmentally safe condition;
		Whereas the Nuclear Safety Account (NSA), supported by the
			 United States and 16 other donors, finances the Interim Spent Fuel Storage
			 Facility that allows for the decommissioning of Chernobyl Units 1 through
			 3;
		Whereas April 26, 2011, is the 25th anniversary of the
			 Chernobyl nuclear disaster; and
		Whereas the ongoing crisis in Japan at the Fukushima
			 nuclear power plant serves as a reminder to the United States and the
			 international community of the need to make strong commitments to nuclear
			 security throughout the world: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 25th anniversary of the Chernobyl nuclear disaster and the courage of the
			 Ukrainian people in persevering to address the consequences of the
			 disaster;
			(2)commends efforts
			 to mitigate the consequences of the Chernobyl nuclear disaster; and
			(3)requests that the
			 Secretary of the Senate transmit an enrolled copy of this resolution to the
			 Ambassador of Ukraine to the United States.
			
